
	
		I
		112th CONGRESS
		1st Session
		H. R. 3139
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2011
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the creation of disaster protection funds in the District of Columbia by
		  property and casualty insurance companies for the payment of policyholders’
		  claims arising from natural catastrophic events.
	
	
		1.Short titleThis Act may be cited as the
			 District of Columbia National Disaster
			 Insurance Protection Act.
		2.District of
			 Columbia natural disaster protection funds
			(a)Contributions to
			 natural disaster protection fundsSubsection (c) of section 832
			 of the Internal Revenue Code of 1986 (relating to the taxable income of
			 insurance companies other than life insurance companies) is amended by striking
			 and at the end of paragraph (12), by striking the period at the
			 end of paragraph (13) and inserting ; and, and by adding at the
			 end the following new paragraph:
				
					(14)the qualified
				contributions during the taxable year to a natural disaster protection
				fund.
					
			(b)Natural disaster
			 protection fund gross incomeSubsection (b) of section 832 of
			 such Code is amended by adding at the end the following new paragraph:
				
					(9)Special rule for
				assets held in natural disaster protection fundFor purposes of
				determining gross income under this subsection, any items of income, gain,
				loss, or deduction derived from or attributable to any assets held in a natural
				disaster protection fund shall not be taken into
				account.
					
			(c)Distributions
			 from natural disaster protection fundsParagraph (1) of section
			 832(b) of such Code is amended by striking and at the end of
			 subparagraph (D), by striking the period at the end of subparagraph (E) and
			 inserting , and, and by adding at the end the following new
			 subparagraph:
				
					(F)the aggregate
				amount of all distributions during the taxable year from a natural disaster
				protection fund, except that a distribution made to return to the qualified
				insurance company any contribution that is not a qualified contribution for a
				taxable year shall not be included in gross income if such distribution is made
				prior to the filing by the qualified insurance company of its tax return for
				such taxable year.
					
			(d)Definitions and
			 other rules relating to natural disaster protection fundsSection
			 832 of such Code is amended by adding at the end the following new
			 subsection:
				
					(h)Definitions and
				other rules relating to natural disaster protection fundsFor
				purposes of this section—
						(1)Natural disaster
				protection fundThe term natural disaster protection
				fund (hereafter in this subsection referred to as the fund)
				means any money, securities, or other property held by a qualified insurance
				company that is identified and maintained in a segregated account—
							(A)which is
				designated as a natural disaster protection fund and held in a
				bank or bank branch located in the District of Columbia that is licensed and
				regulated by the Comptroller of the Currency or the District of Columbia
				Commissioner of Insurance, Securities, and Banking,
							(B)under the terms of
				which—
								(i)the assets in the
				fund are required to be invested in a manner consistent with the investment
				requirements applicable to all insurance companies under the laws of the
				District of Columbia,
								(ii)an excess balance
				drawdown amount is required to be distributed to the qualified insurance
				company no later than the close of the taxable year following the taxable year
				with respect to which such amount is determined, and
								(iii)no portion of
				the assets of the fund may be paid or distributed from the fund except for a
				qualified distribution.
								(2)Qualified
				Insurance CompanyThe term qualified insurance
				company means an insurer or reinsurer that—
							(A)is incorporated
				and domiciled in the District of Columbia,
							(B)is subject to
				supervision by the District of Columbia Commissioner of Insurance, Securities,
				and Banking,
							(C)maintains an
				office in the District of Columbia that employs no fewer than 10 full-time
				equivalent employees, of whom no fewer than 5 are residents of the District of
				Columbia,
							(D)is subject to any
				premium taxes and any other taxes and fees imposed by the District of Columbia
				on all domestic insurance companies, and
							(E)is subject to such
				additional tax as may be imposed by the District of Columbia—
								(i)on
				premiums charged for natural catastrophic risk coverage written through the
				fund, and
								(ii)at such
				rate—
									(I)as may be
				established by the District of Columbia, and
									(II)as does not
				exceed the rate of Federal excise tax imposed by section 4371(3) on a premium
				paid on a contract of reinsurance issued by any foreign insurer or
				reinsurer.
									(3)Qualified
				ContributionThe term qualified contribution means a
				contribution to a fund established by a qualified insurance company of not more
				than the total of net premiums or other payments received during a taxable year
				for coverage of qualified losses, but only to the extent such contribution,
				when added to all previous contributions to the fund (including net investment
				earnings of the fund) and after subtracting all qualified distributions from
				the fund, does not exceed the amount reasonably at risk for the payment of
				qualified losses insured through the fund, less reinsurance on those risks, as
				determined actuarially on a multi-year basis.
						(4)Qualified
				distributionThe term qualified distribution means
				any amount paid or distributed for—
							(A)any payment of a
				qualified loss pursuant to an insurance contract or contract of reinsurance
				issued by the qualified insurance company,
							(B)any payment made
				to reinsure or otherwise spread the risk of catastrophe loss written by the
				qualified insurance company,
							(C)any excess balance
				drawdown amount,
							(D)any administrative
				expenses directly related to the maintenance and investment of the fund,
				and
							(E)any claims
				investigation and adjustments relating to a qualified loss.
							(5)Qualified
				LossThe term qualified loss means an insured loss
				on a United States risk that satisfies subparagraphs (A) and (B).
							(A)EventAn
				insured loss satisfies this subparagraph if the loss is attributable to one or
				more of the following events:
								(i)Wind (including
				hurricanes and tornados).
								(ii)Earthquake
				(including any fire following).
								(iii)Flood.
								(iv)Tsunami or tidal
				wave.
								(v)Volcanic
				eruption.
								(vi)Fire.
								(vii)Hail.
								(viii)Snow, ice,
				freezing, or other winter catastrophes.
								(ix)Pandemic or other
				public health catastrophe.
								(B)Catastrophe
				designation or minimum aggregate insured lossAn insured loss,
				with respect to an event described in subparagraph (A), satisfies this
				subparagraph if at least one of the following occurs:
								(i)Total insured
				losses from the event, or from more than one event happening simultaneously or
				immediately following, exceeds $1,000,000,000 on an industry-wide basis.
								(ii)The President of
				the United States declares a disaster or state of emergency because of the
				event.
								(iii)The Governor or
				chief executive of a State, possession or territory of the United States, or of
				the District of Columbia, declares a disaster or state of emergency because of
				such event.
								(iv)The Property
				Claims Services unit of Insurance Services Office, Inc., declares a
				catastrophic industry-wide loss because of one or more events.
								(6)Excess Balance
				Drawdown AmountThe term excess balance drawdown
				amount means the excess (if any) of—
							(A)the amount of the
				fund balance as of the end of the taxable year, over
							(B)the total amount
				of exposure of the fund to qualified losses at the end of the taxable year
				under contracts issued by the qualified insurance company, as determined
				actuarially on a multi-year basis.
							(7)United States
				riskThe term United States risk means any hazard,
				risk, loss, or liability attributable to property situated, or an activity
				conducted, in the United States, or its territories or possessions.
						(8)Exclusion of
				premiums and losses on certain Puerto Rican risksNotwithstanding
				any other provision of this subsection, premiums and losses with respect to
				risks covered by a catastrophe reserve established under the laws or
				regulations of the Commonwealth of Puerto Rico shall not be taken into account
				under this subsection in determining the amount of the qualified contributions
				allowed or the amount of qualified losses.
						(9)Contributions in
				kindA transfer of property other than money to a fund shall be
				treated as a sale or exchange of such property for an amount equal to its fair
				market value as of the date of transfer, and appropriate adjustment shall be
				made to the basis of such property. Section 267 shall apply to any loss
				realized upon such a transfer.
						(10)Distributions
				in kindA distribution of property other than money from a fund
				to a qualified insurance company shall be treated as a sale or exchange of such
				property, and any gain or loss realized on such sale or exchange shall be
				excluded from the gross income of the qualified insurance company.
						(11)RegulationsThe
				Secretary shall prescribe regulations as may be necessary or appropriate to
				carry out the purposes of this
				subsection.
						
			(e)Additional tax
			 on certain distributions from a natural disaster protection
			 fundSubsection (d) of section 831 of such Code (relating to the
			 tax on insurance companies other than life insurance companies) is amended by
			 redesignating subsection (d) as subsection (e) and inserting after subsection
			 (c) the following new subsection:
				
					(d)Tax on
				nonqualified distributions
						(1)In
				generalIn the case of a qualified insurance company, the tax
				imposed by this section for the current year shall be increased by an amount
				equal to 20 percent of the aggregate amount of nonqualified distributions made
				by such company during such year from a natural disaster protection
				fund.
						(2)Definitions
							(A)Nonqualified
				distributionsThe term nonqualified distributions
				means any distribution from a natural disaster protection fund other than a
				qualified distribution (as defined in section 832(h)(4)).
							(B)Other
				definitionsThe terms qualified insurance company
				and natural disaster protection fund shall have the meanings
				ascribed to such terms in section
				832(h).
							
			(f)Effective
			 dateThe amendments made by this bill shall apply to taxable
			 years beginning after December 31, 2011.
			
